Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 4/23/2021 is acknowledged. Claims 1, and 3-19 are pending. Claims 9-13 and 16-19 are withdrawn.  Claims 1, 3-8, 14, and 15 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 14, and 15 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cattaneo (US 2006/0141046 A1). 
This is a new rejection necessitated by the Applicant’s amendment filed on 4/23/2021.
Cattaneo teaches vitamin E moisturizing gel (thus present as a gel in water, thus claim 4 is met, thus sprayable with a finger-pump, thus claim 7 is met, inherently thixotropic, thus claim 14 is met) comprising 1.0% sodium alginate (thus alginic acid and/or one or more salts thereof, viscosity of at least 100,000 cps, such as at least 200,000. For example, a pharmaceutical formulation can have a viscosity of 100,000 to 500,000 cps, such as 200,000 to 300,000 cps [0079].
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 14, and 15 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Cattaneo as applied to claims 1, 3-7, 14, and 15 above, and further in view of McAnalley (US 4,851,224).
This is a new rejection necessitated by the Applicant’s amendment filed on 4/23/2021.


The teachings of Cattaneo do not specifically teach aloe vera in claim 8.
McAnalley teaches whole leaves, exudates and fresh gels of aloe plants have been used for a variety of human afflictions. Evidence of their use as a medicinal remedy can be traced to the Egyptians of 400 BC. Aloe vera was also used to embalm the dead as well as to protect the embalmers from the death-causing agent. Other early civilizations used aloe vera for skin care, relieving insect stings and bites, treating scratches, wound healing, hair loss, as a purgative and for ulcerated skin (col 2, lines 37-45). Aloe vera has enjoyed a long history of lay acceptance as possessing "curative" or "healing qualities". Over the last few years, numerous books and articles meeting scientific standards have been written on Aloe vera. Organizations such as the Aloe Vera Council and recognized medical institutions through publications and case histories of physicians, veterinarians and other scientists have given credence to the "aloe phenomenon". Aloe vera has been featured extensively in the area of dermatology, especially for treating radiation-caused skin conditions (col 2, lines 60-69 bridging col 3).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use Aloe vera as Aloe extract since McAnalley teaches Aloe vera has enjoyed a long history for skin care. Since both of the references teach aloe extract for skin care, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655